                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA




DAVID DEF ABIIS, et al.,           )
                                   )
             Plaintiffs,           )
                                   )   2: 19-cv-00433
                     V.            )
                                   )
BERNARDO HESS, et al.,             )
                                   )
             Defendants.           )



VLADIMIR GUSINSKY REVOCABLE        )
TRUST,                             )
                                   )
             Plaintiff,            )   2: 19-cv-00549
                                   )
                     V.            )
                                   )
BERNARDO HEES, et al.,             )
                                   )
             Defendants.           )


BARBARA KAILAS,                    )
                                   )
             Plaintiff,            )
                                   )   2: 19-cv-00567
                     V.            )
                                   )
BERNARDO HEES, et al.,             )
                                   )
             Defendants.           )


STEPHEN SILVERMAN, et al.,         )
                                   )
             Plaintiffs,           )
                                   )   2: 19-cv-00574
                     V.            )
                                   )
ALEXANDRE BEHRING,                 )
                                   )
             Defendants.           )
IAN GREEN,                                         )
                                                   )
                Plaintiff,                         )
                                                   )    2: 19-cv-00613
                         V.                        )
                                                   )
ALEXANDER BEHRING, et al.,                         )
                                                   )
                Defendants.                        )


                                              ORDER

      And now, this 5th Day of June, 2019, the Court having reviewed the parties' Joint Status

Report filed in Docket Nos. 19-433, 19-549, 19-567, 19-574, which jointly requests

consolidation of the above-captioned civil actions, and having held a Telephonic Status

Conference on June 4, 2019, it is hereby ORDERED as follows:

   (I) The Court concludes that the purposes of Fed. R. Civ. P. 42 are served by consolidating

      the cases. Judicial proceedings and discovery will be streamlined by consolidating these

      matters. The above-captioned actions are consolidated into an action to now be captioned

      In re Kraft Heinz Shareholder Derivative Litigation, at Docket No. 2: 19-cv-00433-MRH,

       for all pretrial proceedings. All filings shall be at that docket number. If a particular filing

      relates to only one of the cases, that filing shall be so endorsed in ALL CAPS directly under

      the docket number in the caption. Otherwise, all filings will be considered as related to all

      other above-captioned actions. Consolidation for trial will be addressed in due course at a

       later juncture.

   (2) Any additional stockholder derivative cases filed in or transferred to this Court in the future

      which involve common questions of law or fact as these consolidated Derivative Actions


                                                  2
      shall be consolidated with No. 19--433.

   (3) As to the existing Complaints in the above-captioned cases, any obligation to respond

      under Rule 12 is hereby held in abeyance pending further Order of the Court.

   (4) On or before June 14, 2019, Plaintiffs in the above-captioned cases shall file any motions

      for appointment of Lead Plaintiff and Lead Counsel.

   (5) On or before June 28, 2019, Defendants shall file statements of position as to the motions

      for appointment of Lead Plaintiff and Le




                                                     Mark R. Hornak
                                                     Chief United States District Judge

Dated: June 5, 2019
cc:    All counsel of record
       Counsel in No. 2:19-cv-307-MRH




                                                 3
